DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/3/2021 has been entered. 

Response to Amendment
Applicant's amendments are sufficient to obviate the prior 112(b) rejections. Regarding the prior art rejections under 103 over US 2010/0250139 (Hobbs) in view of US 2016/0032703 (Broussard), Applicant has amended the limitations of claim 4 into claim 1 and presents arguments against the prior rejection of claim 4, to wit:
"In rejecting claim 4, the Examiner pointed to paragraph [0049] of Broussard as teaching [the features of claim 4 now in claim 1]. Paragraph [0049] of Broussard, however, teaches merely that "the system can include cameras so the operator can visually see the hopper from inside the data van or blender cabin" (emphasis added). There is no teaching in this paragraph of an operator viewing images of a chemical tanker and/or chemical trailer, as required by claim 1" (page 6 as-filed of Applicant's Remarks filed 11/3/2021).
The examiner first notes that Hobbs teaches a variety of monitoring locations, including mobile devices (¶ 68), remote locations (¶ 70), as well as "communicate data… to one or more additional locations at the wellsite, such as, for example, a wellsite trailer (e.g. logging tuck or otherwise), a completion vehicle (e.g., fracing truck, cementing truck, or otherwise), or other well service vehicle" (¶ 71). This is clearly suggestive of monitoring from any wellsite vehicle. "A passenger compartment mounted to a fluid blender" reasonably qualifies as "a wellsite trailer", "a completion vehicle", and "other well service vehicle".
Second, the holdings of KSR stat that "if a person of ordinary skill can implement a predicable variation, § 103 likely bars its patentability" - MPEP §2141, subsection I, emphasis added.
Third, the secondary reference to Broussard expressly teaches that displaying the images from wellsite monitoring cameras specifically in a passenger compartment mounted to a fluid blender (¶ 49).
In other words, the primary reference teaches cameras capturing images of any desired wellbore equipment or location (¶s 12, 13, 23, 64, 88; fig 4), and that monitoring of these images can be done in any generic fracturing equipment vehicle (¶s 68 & 71; the fracturing equipment "genus" so-to-speak), and the secondary reference teaches the specifically claimed fracturing equipment / vehicles (the fracturing chemical tanker & fluid blender "species" so-to-speak).
Applicant's arguments that this is not sufficient to justify a holding of obviousness require an extremely narrow and limited reading of the references as well as ignoring the clearly suggestive teachings of the primary reference. This is not the "skill and creativity" standard of the ordinary artisan that 103 uses. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into  Id. at 418, 82 USPQ2d at 1396. MPEP §2141.03.
Is Applicant asserting that it is unheard of to monitor computer displays from a fluid blender at a fracturing location? The specific teachings of Broussard, and common sense in the age of ubiquitous wireless communications says otherwise, especially when paired with Hobbs' teaching that monitoring can be done from any completion vehicle or wellsite trailer. Or is Applicant asserting that a fluid blender used in a fracturing system is not a "fracing truck" or "completion vehicle", which Hobbs also expressly teaches monitoring from (¶ 71)?
The examiner respectfully submits that this rejection is well within the broadest reasonable interpretation of the prior art & claim language; that the modification is suggested by both references (as discussed above); and that this modification is quite reasonably a "predictable variation that likely bars patentability" (MPEP §2141, subsection I).
The examiner respectfully maintains the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 14, 16, & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0250139 (Hobbs) in view of US 2016/0032703 (Broussard). The examiner notes that the earliest effective filing date of the present case is 10/14/2016 as the CIP before parent case 15/293,681 (now US 9,840,901) does not provide support for the present claims.
Independent claim 1: Hobbs discloses a fracturing system for fracturing a subterranean formation ("one example may be a fracturing, or "frac," job" - ¶ 68) comprising:
a wellbore ("wellbore 170" - fig 1) that intersects the formation ("subterranean zone 195" - fig 1);
fracturing system components ("fracing truck" - ¶ 71); and
a monitoring system ("mobile wellsite monitor 200"- ¶ 66 & fig 2A) that selectively captures ("wellsite images 410" - fig 4 - via "one or more cameras 240") and transmits real time images (abstract) of at least one of the fracturing system components (¶s 68 & 71) to enable remote monitoring (abstract) of the at least one of the fracturing system components;
wherein the monitoring system includes a display ("graphical user interfaces (GUI) 267" - ¶ 77; "wellsite images 410" - fig 4) and selectively captures and transmits real time images of the fracturing system components (""wellsite images 410" - fig 4. Abstract, ¶s 68 & 71. "[T]he mobile wellsite monitor 200 may communicate data via a Wi-Fi connection to one or more additional locations at the wellsite, such as… a completion vehicle (e.g., fracing truck, cementing truck, or otherwise), or other well service vehicle" - ¶ 71), and
wherein the display is disposed within a passenger compartment mounted to a fracturing vehicle / equipment ("a completion vehicle (.e.g., fracing truck" - ¶ 71. Being viewed by a passenger automatically renders the viewing area a "passenger compartment"), so that the images of the component can be viewed by operations personal in the passenger compartment (ibid)
Hobbs does not expressly disclose a pump or hydraulic fracturing system components for making a fracturing fluid slurry, or a chemical tanker and/or chemical trailer. And while Hobbs does expressly disclose monitoring the images in a "fracing truck" as cited above, Hobbs does not expressly teaches that the fracturing truck comprises a fluid blender.
However Broussard discloses a system for centralized monitoring and control of a hydraulic fracturing fleet (title) comprising a pump ("pumps 10" - fig 1 & ¶ 14) in communication via pump components ("fluid lines 20" - ¶ 14) with a wellbore that intersects the formation (via "wellhead 16"), and that pressurizes fluid in the wellbore (¶ 14), the fluid comprising a fracturing fluid slurry (via the blender; ¶s 4, 37, & 66);
hydraulic fracturing system components (fig 1) for making the fracturing fluid slurry ("blender" - abstract);
a monitoring system to enable remote monitoring of a chemical tanker and/or chemical trailer (¶s 62 & 80); and
a display disposed within a passenger compartment mounted to a fluid blender (¶ 49) so that the images from the cameras can be monitored by operations personnel in the passenger compartment (ibid).

Hobbs already teaches using cameras to monitor a variety of wellsite equipment (¶s 32, 71, & 88) in a fracturing operation (¶s 68 & 71), but discusses the specific equipment for the fracturing job only in passing. Broussard teaches specifics of the equipment for a hydraulic fracturing job (cited above) as well as monitoring the levels of various tankers, trucks, hoppers, and other equipment, including specifically chemical tanks and transports (¶s 62 & 80). Broussard further teaches a wide variety of monitoring equipment that may be used (ibid), thus clearly suggesting to the reader that more than one specific type of monitoring equipment is contemplated by Broussard. Hobbs already teaches the camera for monitoring equipment is known, and Broussard is relied upon to teach the specifics of the equipment.
This rejection is discussed in more detail in the Response to Amendments section above, which is respectfully not repeated again here.
 
Dependent claims 2, 3, 5, 6 & 8: The combination of Hobbs & Broussard further discloses
Claim 2: the monitoring system comprises: a camera ("one or more cameras 240" - ¶ 66); a controller ("control module 203"); a human machine interface (260 or 270 - ¶ 79); and communication means between the camera, controller, human machine interface, and the display (fig 2A - ¶ 72).

Claim 3: the display comprises a monitor from which the images are viewed (¶ 87 & fig 2A).

Claim 5: the hydraulic fracturing components are selected from the group consisting of a chemical tanker (Broussard, ¶ 80), a hydration unit (¶ 62), a hopper (¶ 49), a blender unit (¶ 49), and auger associated with a blender unit (¶ 37), a conveyor ("conveyor belts" - abstract), and an acid tanker ("acid transporting vehicle 28" - ¶ 22).

Claim 6: the pump components are selected from the group consisting of intake piping, discharge piping, hoses, fittings, and valves associated with a hydraulic fracturing pump (Broussard, fig 1, includes all of these; ¶s 14 & 52). The examiner also notes that various fittings and piping are inherently necessary in a hydraulic fracturing system, as is exceedingly well understood.

Claim 8: the monitoring system comprises a camera ("one or more cameras 240" - Hobbs, fig 2A & ¶ 66) disposed on a trailer ("the mobile wellsite monitor 200 includes a chassis 205, one or more wheels 210, a hitch assembly 215" - fig 2A & ¶ 66), and wherein the hydraulic fracturing components or pump components comprise hose or pipe connections on a second trailer that is adjacent the first trailer (Hobbs, ¶ 71). 

	Independent claim 14 is a method claim that is commensurate with the structural and functional limitations of independent claim 1, and is similarly rejected as described (taught by Hobbs: ¶s 68 & 71; taught by Broussard: ¶ 49) and the pump components (taught by Broussard, as cited above) as Hobbs clearly teaches monitoring multiple components within the system (¶s 68 & 71; fig 4).

	Dependent claims 16 & 18: The combination further discloses
Claim 16: the step of obtaining images is performed by a camera that is disposed adjacent at least one of the hydraulic fracturing components or the pump components (Hobbs, fig 1 & ¶ 66. Broussard: ¶ 49). 

Claim 18: selectively obtaining images of different hydraulic fracturing components or pump components on a single monitor (Hobbs, fig 4; ¶ 87).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 2010/0250139 (Hobbs) & US 2016/0032703 (Broussard), in further view of US 2009/0308602 (Bruins).
	Claim 7: Hobbs further discloses the monitoring system comprises a camera ("one or more cameras 240" - Hobbs, fig 2A & ¶ 66) disposed on a trailer ("the mobile wellsite monitor 200 includes a chassis 205, one or more wheels 210, a hitch assembly 215" - fig 2A & ¶ 66) but does not expressly disclose that the hydraulic fracturing components or pump components comprise hose or pipe connections on the trailer.
(200) and multiple hydraulic fracturing components comprising hose and pipe connections on the trailer (figs 1 & 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the hose and pipe connections taught by Bruins with the system taught by Hobbs. Hydraulic fracturing entails high pressure and abrasive fluid, and hoses and pipes must be regularly inspected for wear. Leaks at joints are also commonplace undesirable events, hence the pressure testing routinely done at hydraulic fracturing operations. Knowing if these joints are leaking via camera allows the operators to quickly asses the system for safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676